DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 18 are objected to because of the following informalities:  
Claim 13, line 5: “balancer is configurable to shorter” should read –balance is configurable to be a shorter--;
Claim 13, line 14: “fulcrum comprises fulcrum point” should read –fulcrum comprises a fulcrum point--; and
Claim 18, lines 1-2: “connector located” should read –connector is located--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the balancing area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the elongated shaped balancer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scheib et al., US 20190125385, herein referred to as "Scheib", in view of Sartor, US 20070135812, herein referred to as "Sartor".
Regarding claim 1, Scheib discloses an ergonomic laparoscopic device (Figure 2 and [0065]), comprising: a main body (Figure 2: handle assembly 1000); an elongated shaft (Figure 2: elongate shaft 2200) having a head (Figures 2 and 15: end effector assembly 7000) having a distal tip (Figures 2 and 15: distal tip is the tip of jaws 7110 and 7120), the elongated shaft extending forward from the main body (Figure 2: elongate shaft 2200 extends forward from handle assembly 1000); and a ballast (Figure 7: power module 1300) extending rearward from the main body (Figure 7: power module 1300 extends rearward from drive module 1100, which is part of handle assembly 1000) and being configured to counterbalance the weight of the elongated shaft ([0072]: “Moreover, such an arrangement allows the power module 1300 to act as a counterbalance to a shaft assembly, such as shaft assemblies 2000, 3000, 4000, or 5000, for example, attached to the drive module 1100.”). Scheib does not explicitly disclose a laparoscopic device comprising a main body having a tubing area for the connection of tubing to the laparoscopic device.
However, Sartor teaches a laparoscopic device (Figure 2A: hand piece 12) comprising a main body (Figure 2A: housing 19) having a tubing area (Figures 2A and 2B: tubing area is at the rear of hand piece 12) for the connection of tubing to the laparoscopic device (Figures 2A and 2B: suction tube 34 and irrigation tube 32 are connected to hand piece 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the tubing area taught by Sartor so that the device can deliver and withdraw irrigation fluid during operation of the device (Sartor [0009]).
Regarding claim 5, Scheib in view of Sartor discloses the laparoscopic device of claim 1, and Sartor further discloses a device (Figure 2A: hand piece 12) comprising a suction knob (Figure 2A: suction control 28 is a knob using the Oxford definition of a knob as a rounded button for adjusting or controlling a machine) and an irrigation knob (Figure 2A: irrigation controller 24 is a knob using the Oxford definition of a knob as a rounded button for adjusting or controlling a machine) located towards a top portion of the main body (Figure 2A: irrigation controller 24 and suction control 28 are location on a top portion of the main body, housing 19); and a suction tubing (Figure 2A: suction tube 34) adjoined to an irrigation tubing (Figure 2A: irrigation tube 32 is adjoined to suction tube 34) located at the tubing area (Figure 2B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the suction and irrigation knobs and tubing taught by Sartor so that the device can deliver and withdraw irrigation fluid during operation of the device (Sartor [0009]).
Regarding claim 6, Scheib in view of Sartor discloses the laparoscopic device of claim 5, and Sartor further discloses a device (Figure 2A: hand piece 12) wherein the suction knob (Figure 2A: suction control 28) and the irrigation knob (Figure 2A: irrigation controller 24) are actuatable with an index finger and thumb ([0033]; the suction control 28 and irrigation controller 24 are capable of being actuated with an index finger and thumb).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the suction and irrigation knobs actuatable with an index finger and thumb as taught by Sartor so that the device can deliver and withdraw irrigation fluid with ease during operation of the device (Sartor [0009]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Sartor, further in view of Gee et al., US 10314638, herein referred to as “Gee”.
Regarding claim 2, Scheib in view of Sartor discloses the laparoscopic device of claim 1, but does not explicitly disclose a device wherein the main body includes a fulcrum located towards a bottom of the main body, wherein the fulcrum comprises a weight that pulls down centrally on the laparoscopic device.
However, Gee teaches a device (Figure 1: medical instrument 100) wherein the main body (Figure 1: handle assembly 122) includes a fulcrum (Figures 3A-3E: pivot hinge 212) located towards a bottom of the main body (Figures 3A-3C: pivot hinge 212 is below rod 202 so it is located towards the bottom of handle assembly 122), wherein the fulcrum comprises a weight that pulls down centrally on the laparoscopic device (Figures 3A-3C: pivot hinge 212 comprises a weight because it has mass and therefore pulls down on the laparoscopic device; Figure 2: pivot hinge 212 is below 204 which is centrally located on the medical instrument 100).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the fulcrum taught by Gee so that the device pivots about the fulcrum point (Col. 9 line 57 – Col. 10 line 4).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Sartor, further in view of Lee, US 20210402076, herein referred to as “Lee”.
Regarding claim 3, Scheib in view of Sartor discloses the laparoscopic device of claim 1, with Scheib disclosing a device with a ballast (Figure 7: power module 1300), but Scheib in view of Sartor does not explicitly disclose a device further comprising a recessed hand purlicue area intermediate the ballast and the main body.
However, Lee teaches a device (Figures 1-2) comprising a recessed hand purlicue area (Figures 1-2: recessed grip 111) intermediate the end of the instrument body (Figures 1-2: end 121 and end 131) and the main body (Figures 1-2: main body 110). In combination, the ballast disclosed by Scheib is attached to the end of the instrument body, and thus, the recessed hand purlicue area is in between the main body of the instrument and the ballast.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the recessed hand purlicue area taught by Lee so that the user can grasp the instrument body (Lee [0056]).
Regarding claim 4, Scheib in view of Sartor and Lee discloses the laparoscopic device of claim 3, and Scheib further discloses a device (Figure 2) wherein the main body (Figure 2: handle assembly 1000) includes a first flared resting area (Figure 2: drive module 1100 and power module 1200; see Figure 1 below) and a second resting area (Figure 2: 2100 proximal portion of shaft assembly 2000; see Figure 1 below) forward of the first flared resting area (Figure 2: 2100 proximal portion of shaft assembly 2000 is forward of drive module 1100 and power module 1200; see Figure 1 below).

    PNG
    media_image1.png
    460
    854
    media_image1.png
    Greyscale

Figure 1: annotated Figure 2 from Scheib

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Sartor, further in view of Minnelli et al., US 20160135872, herein referred to as “Minnelli”.
Regarding claim 7, Scheib in view of Sartor discloses the laparoscopic device of claim 1, but does not explicitly disclose a device wherein the main body is formed from a polycarbonate material having heat resistant properties.
However, Minnelli teaches a device (Figures 1A-1B: surgical device 10) wherein the main body (Figures 1A-1B: handle portion 20) is formed from a polycarbonate material having heat resistant properties ([0069]: “Materials used to form components of the handle portion 20 and the nozzle 30 can include but are not limited to various plastics such as polyoxymethylene copolymer (POM), polyamides, polycarbonate, polyetherimide, polyetheretherketone, polyethylene, polylactic acid/polylactide acid (PLA), polypropylene, polystyrene, polyurethane, polyvinyl chloride (PVC), and thermoplastic elastomer.” All polycarbonate materials have heat resistant properties based on their material properties.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib so that the main body was formed from a polycarbonate material, as taught by Minnelli, so that the energy delivered is insulated from the surgical site when irrigation occurs (Minnelli [0058]).
Regarding claim 8, Scheib in view of Sartor and Minnelli discloses the laparoscopic device of claim 7, and Minnelli further discloses a device wherein the material is a flame-retardant material ([0069]: “Materials used to form components of the handle portion 20 and the nozzle 30 can include but are not limited to various plastics such as polyoxymethylene copolymer (POM), polyamides, polycarbonate, polyetherimide, polyetheretherketone, polyethylene, polylactic acid/polylactide acid (PLA), polypropylene, polystyrene, polyurethane, polyvinyl chloride (PVC), and thermoplastic elastomer.” All polycarbonate materials have flame-retardant properties based on their material properties.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib so that the main body was formed from a flame-retardant material, as taught by Minnelli, so that the energy delivered is insulated from the surgical site when irrigation occurs (Minnelli [0058]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Sartor, further in view of Avellanet, US 6352539, herein referred to as “Avellanet”.
Regarding claim 9, Scheib in view of Sartor discloses the laparoscopic device of claim 5, but does not explicitly disclose a device further comprising a cauterizing plug.
However, Avellanet teaches a device (Figure 1: snare instrument 10) comprising a cauterizing plug (Figure 1: cautery plug 70).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the cauterizing plug taught by Avellanet in order to limit bleeding during operation of the device (Avellanet Col. 1, lines 44-47). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Sartor and Avellanet, further in view of Gee. 
Regarding claim 10, Scheib in view of Sartor and Avellanet discloses the laparoscopic device of claim 9. Gee discloses a device (Figure 1: medical instrument 100) that includes a fulcrum point (Figures 3A-3E: pivot hinge 212) on the main body (Figure 1: handle assembly 122). Sartor discloses a device (Figure 2A: hand piece 12) with suction tubing (Figure 2A: suction tube 34) and irrigation tubing (Figure 2A: irrigation tube 32). Avellanet discloses a device (Figure 1: snare instrument 10) with a cauterizing plug (Figure 1: cautery plug 70). In combination, adding the fulcrum point, as taught by Gee, would result in the suction tubing, irrigation tubing, and cauterizing plug about the fulcrum point on the main body because all of these elements are attached to the main body, and any position on the main body is considered about the fulcrum point.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the fulcrum taught by Gee so that the device pivots about the fulcrum point (Col. 9 line 57 – Col. 10 line 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the tubing taught by Sartor so that the device can deliver and withdraw irrigation fluid during operation of the device (Sartor [0009]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the cauterizing plug taught by Avellanet in order to limit bleeding during operation of the device (Avellanet Col. 1, lines 44-47). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Sartor, further in view of Olson, US 20190343578, herein referred to as “Olson”.
Regarding claim 11, Scheib in view of Sartor discloses the laparoscopic device of claim 1, but does not explicitly disclose a device wherein the head is a peanut ablation head.
However, Olson teaches a device (Figure 1: catheter ablation system 100) wherein the head (Figures 8A-C: ablation balloon 800) is a peanut ablation head ([0067]: “In the present embodiment, the cross-sectional shape of the ablation balloon 800 is substantially peanut-shaped”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with a peanut ablation head as taught by Olson because that shape closely mimics the shape of a typical pulmonary vein (Olson [0067]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Sartor and Avellanet, further in view of Moenning, US 20060025749, herein referred to as “Moenning”.
Regarding claim 12, Scheib in view of Sartor discloses the laparoscopic device of claim 1. Scheib, Sartor, and Avellanet disclose a device with a suction knob (Sartor: Figure 2A: suction control 28), (Sartor: Figure 2A: suction tube 34) suction tubing, and a cauterizing plug connector (Avellanet: Figure 1: cautery plug 70). However, they are silent on the color of each element.
However, Moenning teaches a device (Figure 17: expandable fluid delivery sleeve 200) wherein three elements ([0056]: “The first one is a red/pink area 246 to describe the area just above the desired zone 218 containing the perforations 216. The other visual identifier 244 is the blue colored area 248 to indicate the location of the desired zone 218 containing the perforations 216. The yellow/gold area 250 indicates the area right below the desired zone 218 containing the perforations 216.”) of the device are colored ([0056]: “the visual identifiers 244 are three different colors”); and wherein one element ([0056]: “The other visual identifier 244 is the blue colored area 248 to indicate the location of the desired zone 218 containing the perforations 216.”) is a different color than the other element (The first one is a red/pink area 246 to describe the area just above the desired zone 218 containing the perforations 216.). In combination, the three elements with different colors would be the suction knob, suction tubing and cauterizing plug connector. The suction knob is colored blue and the cauterizing plug connector is colored red, so the suction knob is a different color than the cauterizing plug connector.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib, Sartor, and Avellanet so that three elements are different colors as taught by Moenning to distinguish different parts of the device from each other (Moenning [0056]).

Claims 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Sartor, further in view of Gee, Lee and Avellanet.
Regarding claim 13, Scheib discloses an ergonomic laparoscopic device (Figure 2), comprising: a main body (Figure 2: handle assembly 1000, Figures 3-4: the cut-through of the main body is depicted as dashed lines) comprising a top (Figures 3-4 show a perspective view of the device in Figure 2; the top is at the top of these figures), a first side (Figures 3-4 show a perspective view of the device in Figure 2; the first side is shown in Figure 3), a second side (Figures 3-4 show a perspective view of the device in Figure 2; the second side is shown in Figure 4), and a bottom (Figures 3-4 show a perspective view of the device in Figure 2; the bottom is the dashed lines near 2615); an elongated ellipsoid shaped balancer along a proximal end of the laparoscopic device (Figure 7: power module 1300; an ellipsoid is a shape made by deforming a sphere, and the shape of the power module 1300 could be made by deforming a sphere), wherein the elongated shaped balancer is configurable to shorter or longer length for proper balancing of the laparoscopic device ([0070]: “the power module 1300 comprises a housing 1310, a connector 1320, one or more release latches 1350, and one or more batteries 1330 (FIG. 47). The connector 1320 is configured to be engaged with the second module connector 1120′ of the drive module 1100 to attach the power module 1300 to the drive module 1100.” Since the power module can be attached and removed, it is configurable to a shorter length, which is no length at all when it is not attached, and a longer length, the length of the power module; [0072]); a hand holding area comprising a handle (Figure 2: clamping trigger system 2600), and an inner shaft controller (Figure 7: annular ring 1422 and [0092]: “When the first sensor detects that the annular ring 1422 is rotated in the first direction, the handle control system 1800 rotates the handle drive shaft 1710, the drive shaft 2710, and the end effector 7000 in the first direction, as described in greater detail below. Similarly, the handle control system 1800 rotates the handle drive shaft 1710, the drive shaft 2710, and the end effector 7000 in the second direction when the second sensor detects that the annular ring 1422 is rotated in the second direction.”) located towards a top portion of the laparoscopic device (Figure 7: rotation actuator 1420 comprises annular ring 1422 and Figure 2: rotation actuator is towards a top portion of the device of Figure 2); a shaft (Figures 4-5: drive system 2700 includes rotatable drive shaft 2710, splined proximal end 2720, and smaller drive shaft 2730 which connects the outer housing 2210 of elongate shaft 2200 to proximal portion 2100 of shaft assembly 2000 which is connected to handle assembly 1000, [0067]) connecting an elongated shaft (Figure 2: elongate shaft 2200) to the main body (Figure 2: elongate shaft 2200 is connected to handle assembly 1000), wherein the elongated shaft comprises a head (Figures 2 and 15: end effector assembly 7000); and the head (Figures 2 and 15: end effector assembly 7000) comprising a distal tip (Figures 2 and 15: distal tip is the tip of jaws 7110 and 7120). Scheib does not explicitly disclose a device with a suction knob, an irrigation knob, a suction tubing adjoined to an irrigation tubing located at a balancing area of the laparoscopic device; a tubing area located towards the bottom of the main body; and the elongated shaft comprising a metal rod located inside the elongated shaft capable of conducting electrical current. 
However, Sartor teaches a device (Figure 2A: hand piece 12) comprising a main body (Figure 2A: housing 19)  comprising a suction knob  (Figure 2A: suction control 28), an irrigation knob  (Figure 2A: irrigation controller 24), a suction tubing  (Figure 2A: suction tube 34) adjoined to an irrigation tubing (Figure 2A: irrigation tube 32 is adjoined to suction tube 34) located at a balancing area of the laparoscopic device (Figure 6: suction tube 34 and irrigation tube 32 go through the entirety of the main body, meaning that the suction tubing and irrigation tubing are located at a balancing area of the device); a tubing area located towards the bottom of the main body (Figures 2A and 2B: tubing area is located towards the bottom of housing 19); and the elongated shaft (Figure 4A: irrigation tip 56) comprising a metal rod located inside the elongated shaft (Figure 4A: active electrode) capable of conducting electrical current ([0027]: “The active electrode 14 is an electrically conducting element that is usually elongated and may be in the form of a thin flat blade with a pointed or rounded distal end.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the suction and irrigation knobs and tubing taught by Sartor so that the device can deliver and withdraw irrigation fluid during operation of the device (Sartor [0009]) and with the metal rod inside the elongated shaft as taught by Sartor so that the device can cut or coagulate tissue during operation of the device (Sartor [0027]).
Scheib does not explicitly teach a device comprising a main body comprising a fulcrum located towards the bottom of the main body, wherein the fulcrum comprises fulcrum point and a weight that pulls down centrally on the laparoscopic device.
However, Gee teaches a device (Figure 1: medical instrument 100) wherein the main body (Figure 1: handle assembly 122) includes a fulcrum (Figures 3A-3E: pivot hinge 212) located towards the bottom of the main body (Figures 3A-3C: pivot hinge 212 is below rod 202 so it is located towards the bottom of handle assembly 122), wherein the fulcrum comprises a fulcrum point (Figures 3A-3E: pivot hinge 212 is a fulcrum point) and a weight that pulls down centrally on the laparoscopic device (Figures 3A-3C: pivot hinge 212 comprises a weight that pulls down on the laparoscopic device; Figure 2: pivot hinge 212 is below 204 which is centrally located on the medical instrument 100).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the fulcrum taught by Gee so that the device pivots about the fulcrum point (Col. 9 line 57 – Col. 10 line 4).
Scheib does not explicitly disclose a device comprising a main body comprising a handle comprising a recessed hand purlicue area and a flared resting area.
However, Lee teaches a device (Figures 1-2) comprising a main body (Figures 1-2: main body 110) comprising a handle comprising a recessed hand purlicue area (Figures 1-2: recessed grip 111) and a flared resting area (Figures 1-2: flared parts of the main body 110 that are to the right of recessed grip 111 and are near end 121 and end 131). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the recessed hand purlicue area and flared resting area taught by Lee so that the user can grasp the instrument body (Lee [0056]).
Scheib does not explicitly disclose a device comprising a main body comprising a cauterizing plug connector comprising a capability to conduct electrical current.
However, Avellanet teaches a device (Figure 1: snare instrument 10) comprising a main body (Figure 1: handle assembly 26) comprising a cauterizing plug (Figure 1: cautery plug 70) comprising a capability to conduct electrical current (Col. 5, lines 56-61).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the cauterizing plug taught by Avellanet in order to limit bleeding during operation of the device (Avellanet Col. 1, lines 44-47). 
Regarding claim 14, Scheib in view of Sartor, Gee, Lee and Avellanet discloses the laparoscopic device of claim 13, and Sartor further discloses a device (Figure 2A: hand piece 12) wherein the suction knob (Figure 2A: suction control 28) and the irrigation knob (Figure 2A: irrigation controller 24) are situated on a top portion of the laparoscopic device (Figure 2A: irrigation controller 24 and suction control 28 are location on a top portion of the main body, housing 19) and are actuated with an index finger and thumb ([0033]; the suction control 28 and irrigation controller 24 could be actuatable with an index finger and thumb).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the suction and irrigation knobs actuatable with an index finger and thumb as taught by Sartor so that the device can deliver and withdraw irrigation fluid with ease during operation of the device (Sartor [0009]).
Regarding claim 17, Scheib in view of Sartor, Gee, Lee, and Avellanet discloses the laparoscopic device of claim 13, and Scheib further discloses a device wherein the elongated ellipsoid shaped balancer (Figure 7: power module 1300; an ellipsoid is a shape made by deforming a sphere, and the shape of the power module 1300 could be made by deforming a sphere) counter-balances the weight of the elongated shaft (Figure 2: elongate shaft 2200) connected to the main body ([0072]: “such an arrangement allows the power module 1300 to act as a counterbalance to a shaft assembly”).
Regarding claim 18, Scheib in view of Sartor, Gee, Lee, and Avellanet discloses the laparoscopic device of claim 13, and Gee further discloses a device (Figure 1: medical instrument 100) that includes a balancing area (Figures 3A-3E: pivot hinge 212). Avellanet further discloses a device (Figure 1: snare instrument 10)  wherein the cauterizing plug (Figure 1: cautery plug 70) connector is located at the balancing area of the laparoscopic device. In combination, the fulcrum point, as taught by Gee, is near the front of the main body of the device. The cauterizing plug in Avellanet connects near the front of the main body of the device and connects to the shaft of the device at a point that is at the same spot along the width of the device. Thus, the cauterizing plug connector is situated about the balancing area under the combination of Gee and Avellanet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the fulcrum taught by Gee so that the device pivots about the balancing area (Col. 9 line 57 – Col. 10 line 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the cauterizing plug taught by Avellanet in order to limit bleeding during operation of the device (Avellanet Col. 1, lines 44-47). 
Regarding claim 19, Scheib in view of Sartor, Gee, Lee, and Avellanet discloses the laparoscopic device of claim 13. Gee discloses a device (Figure 1: medical instrument 100) that includes a fulcrum point (Figures 3A-3E: pivot hinge 212) on the main body (Figure 1: handle assembly 122). Sartor discloses a device (Figure 2A: hand piece 12) with suction tubing (Figure 2A: suction tube 34) and irrigation tubing (Figure 2A: irrigation tube 32). Avellanet discloses a device (Figure 1: snare instrument 10) with a cauterizing plug (Figure 1: cautery plug 70). In combination, adding the fulcrum point, as taught by Gee, would result in the suction tubing, irrigation tubing, and cauterizing plug about the fulcrum point on the main body because all of these elements are attached to the main body, and any position on the main body is considered about the fulcrum point.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib with the fulcrum taught by Gee so that the device pivots about the fulcrum point (Col. 9 line 57 – Col. 10 line 4).
	Regarding claim 20, Scheib in view of Sartor, Gee, Lee, and Avellanet discloses the laparoscopic device of claim 13, with Scheib further disclosing a device (Figure 2) wherein the elongated shaped balancer is ellipsoid shaped (Figure 7: power module 1300; an ellipsoid is a shape made by deforming a sphere, and the shape of the power module 1300 could be made by deforming a sphere).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Sartor, Gee, Lee, and Avellanet, further in view of Minnelli.
Regarding claim 15, Scheib in view of Sartor, Gee, Lee, and Avellanet discloses the laparoscopic device of claim 13, but does not explicitly disclose a device wherein the handle is formed from a polycarbonate material having heat resistant properties.
However, Minnelli teaches a device (Figures 1A-1B: surgical device 10) wherein the handle (Figures 1A-1B: handle portion 20) is formed from a polycarbonate material having heat resistant properties ([0069]: “Materials used to form components of the handle portion 20 and the nozzle 30 can include but are not limited to various plastics such as polyoxymethylene copolymer (POM), polyamides, polycarbonate, polyetherimide, polyetheretherketone, polyethylene, polylactic acid/polylactide acid (PLA), polypropylene, polystyrene, polyurethane, polyvinyl chloride (PVC), and thermoplastic elastomer.” All polycarbonate materials have heat resistant properties based on their material properties.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib so that the handle was formed from a polycarbonate material, as taught by Minnelli, so that the energy delivered is insulated from the surgical site when irrigation occurs (Minnelli [0058]).
Regarding claim 16, Scheib in view of Sartor, Gee, Lee, and Avellanet discloses the laparoscopic device of claim 13, but does not explicitly disclose a device wherein the handle comprises at least one flame retardant material.
However, Minnelli teaches a device wherein the handle comprises at least one flame retardant material ([0069]: “Materials used to form components of the handle portion 20 and the nozzle 30 can include but are not limited to various plastics such as polyoxymethylene copolymer (POM), polyamides, polycarbonate, polyetherimide, polyetheretherketone, polyethylene, polylactic acid/polylactide acid (PLA), polypropylene, polystyrene, polyurethane, polyvinyl chloride (PVC), and thermoplastic elastomer.” All polycarbonate materials have flame-retardant properties based on their material properties.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib so that the handle was formed from a flame-retardant material, as taught by Minnelli, so that the energy delivered is insulated from the surgical site when irrigation occurs (Minnelli [0058]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Sartor, Gee, Lee, Avellanet, and Moenning.
Regarding claim 21, Scheib in view of Sartor, Gee, Lee, and Avellanet discloses the laparoscopic device of claim 13, and Avellanet further discloses a device (Figure 1: snare instrument 10) with a cauterizing plug connector (Figure 1: cautery plug 70). Scheib in view of Sartor, Gee, Lee, and Avellanet does not explicitly disclose a device wherein one element is colored red.
However, Moenning teaches a device (Figure 17: expandable fluid delivery sleeve 200) wherein one element is colored red ([0056]: “The first one is a red/pink area 246 to describe the area just above the desired zone 218 containing the perforations 216.”). In combination, the element that is colored red is the cauterizing plug connector.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ergonomic laparoscopic device disclosed by Scheib so that one element is red as taught by Moenning to distinguish different parts of the device from each other (Moenning [0056]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794          

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794